Election/Restriction
This application contains claims directed to the following patentably distinct species. 
Species a. 0010] In order to attain the objectives described above, an embodiment provides a data driving device for driving pixels arranged in a display panel, which includes: a first selecting circuit configured to receive some bits of image data for driving the pixels and select one of a plurality of voltages included in a first gamma reference voltage as a second gamma reference voltage according to the some bits; a second voltage generating unit configured to generate a plurality of gamma voltages by increasing or reducing the second gamma reference voltage; and a second selecting circuit configured to receive the remaining bits of the image data and select one gamma voltage from among the plurality of gamma voltages as a data voltage for driving the pixels according to the remaining bits.
Species b [0017] Another embodiment provides a gamma voltage circuit for generating a gamma voltage for image data including k higher bits (k is a natural number) and m lower bits (m is a natural number), which includes: a resistor array including a plurality of resistors and nodes formed by the plurality of resistors connected between a high power voltage and a low power voltage, and configured to form node voltages at the nodes by distributing the high power voltage and the low power voltage to the plurality of resistors; a switching circuit configured to receive the node voltages and output one voltage selected from among the node voltages according to the k higher bits; a voltage generating circuit configured to receive the one selected voltage and generate a plurality of gamma voltages from the one selected voltage; and a bias unit including a bias resistor array configured to receive a first node voltage and a second node voltage from the resistor array and generate a current by a difference between the first node voltage and the second node voltage, and configured to mirror the current to the voltage generating circuit, wherein the voltage generating circuit may include a voltage generating resistor array for generating the plurality of gamma voltages, and is configured to increase or decrease the one selected voltage through a current mirrored by the bias unit and the voltage generating resistor array, thereby generating the plurality of gamma voltagesThe species are independent or distinct because Species a has separate utility such as directional data exceeding a predetermined threshold, the processing unit is configured process the graphic content based on the inertial motion data.  While Species b has separate utility such as second motion of a second content based on the directional data. The first graphic content and the second graphic content is integrated to form integrated content and displayed on a display screen demonstrating the first motion and the second motion; and Species c has separate utility such as first controlling a manipulation of the 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.